Case 3:19-cv-02128-SCC Document5 Filed 03/09/20 Page 1 of 8
Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page 7 of 10

NPAAL URUP De

 

CEIVED & FILES

en

FR:
DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CQWRR -3 PH 1:33

 

 

 

a — forthe a
District of Puerto Rico 5b & a
; .

Dr. Luis S. Arana-Santiago +;
Plaintiffis) )

z ; Civil Action No. 3:19-cv-02128-PAD
)
)
Luis Tapia-Maldonado etal. }
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Luis Tapia Maldonado
Universidad de Puerto Rico - Utuado P.O. Box 2500 Utuado, PR 00641

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiffs attorney, whose name and address are:

Luis S. Arana-Santiago, PRO SE
P.O. Box 500, Orocovis, PR 00720

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

MARIA ANTONGIORGI, ESQ.
CLERK OF COURT

ry f uy | Se Digitally signed by Rebeca Isaac
1 LAS ean Acts lite 2020.01. “45;
01/13/2020 (ale itv ale Date: 2020.01.13 12:45:39

ate: -04'00"

 

Signature of Clerk or Deputy Clerk
Case 3:19-cv-02128-SCC Document5 Filed 03/09/20 Page 2 of 8
Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page 8 of 10

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 3:19-cv-02128-PAD

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

‘ Sa ‘
This summons for (name of individual and title, if any) WY ~~ } OTs j Q Ci 6 nad J\
t * =

was received by me on (date) ’

ere the summons on the individual at (place) Lies niverdS lect de Pp QR.

a 2 \Q d Lis on (date)

[_] I left the summons at the individual’s residence or usual place of abode with (ame)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[-] I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On. (date) ; or

 

[_] I returned the summons unexecuted because ; or

 

C] Other (specify):

 

 

My fees are $ /bd. DO for travel and $ 2b. for services, for a total of$ AZO LO:

I declare under penalty of perjury that this information is true.

Date: L3 / “/ LL2p

   
   

Server's signature

Orgé ws Sang Ske
7) —)

Printed name and title

FD Box 50D droosu'S DB

Server's address

Additional information regarding attempted service, etc:

 
Case 3:19-cv-02128-SCC Document5 Filed 03/09/20 Page 3 of 8
Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page5of10 .,
NTAKE UROP BY.

 

 

 

 

 

ec ative £ FILEB
REC! OD & FILE
DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action a5
AMAR -O Th oI
UNITED STATES DISTRICT COURT ~? *
te Ee
7 District of Puerto Rico YS, a 27
)
Dr. Luis S. Arana-Santiago ‘3
Plaintiff(s) )
* Civil Action No. 3:19-cv-02128-PAD
)
)
Luis Tapia-Maldonado etal. 3
Defendant(s} )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Jose Heredia Rodriguez
P.O. Box 16 Utuado, PR 00641

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days ifyou .
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff's attorney, whose name and address are:

Luis S. Arana-Santiago, PRO SE
P.O. Box 500, Orocovis, PR 00720

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

MARIA ANTONGIORGI, ESQ.

CLERK OF COURT

Digitally signed by Rebeca Isaac
Date: 2020.01.13 12:45:13
-04'00'

 

01/13/2020
ate:

 

Signature of Clerk or Deputy Clerk
Case 3:19-cv-02128-SCC Document5 Filed 03/09/20 Page 4 of 8
Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page 6 of 10

DPR MODIFIED AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)
Civil Action No, 3:19-cy-02128-PAD

 

PROOF OF SERVICE
{This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) Tose Wored; iG kK vn d rm “Ot ez.

was received by me on (date) e

erscconally served the summons on the individual at (place) Whe! Vers lal PR
‘ae Ubneels of

[_] I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

[_] Iserved the summons on (name of individual) , who is

 

_ designated by law to accept service of process on behalf of (name of organization)

 

on (date) : Or

 

[-] I returned the summons unexecuted because 3; or

 

C) Other (specify):

 

 

My feesare$ /P)), DD _ for travel and$ D2 — for services, foratotalof$ |Z). O¢ ) .

I declare under penalty of perjury that this information is true.

Date: D3 /u 12020 Aono wl : of olithins ohn
[isqe- i Sart tase Sten

Printed name and title

PD Box 5D Deecovis -—P.R

Server's address oO 072D

Additional information regarding attempted service, etc:

 
Case 3:19-cv-02128-SCC Document5 Filed 03/09/20 Page 5 of 8
Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page3of10 |

hj .
Oo eae BY e
ive

rh *

&
nN

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT CoumTiar-9 PR T°

at eee forthe ew me

District of Puerto Rico 5,

Dr. Luis S. Arana-Santiago

Plaintiff(s)
Vv.

 

Civil Action No. 3:19-cv-02128-PAD

Luis Tapia-Maldonado et al.

 

Nae er et ee et ee ee et a eet ee

Defendant(s)
SUMMONS IN A CIVIL ACTION
To: (Defendant's name and address)

Vivian Velez-Vera
Universidad de P.R. - Utuado P.O. Box 2500 Utuado, PR 00641 (Last Known Address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff's attommey, whose name and address are:

Luis S. Arana-Santiago, PRO SE
P.O. Box 500, Orocovis, PR 00720

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

MARIA ANTONGIORGI, ESQ.

CLERK OF COURT
~~ f\ Poe Digitally signed by Rebeca Isaac
SVAN 2 5 ; : 244:
01/13/2020 eb ae Gore 2020.0 13 12:44:47

Date

 

 

Signature of Clerk or Deputy Clerk
Case 3:19-cv-02128-SCC Document 5 Filed 03/09/20 Page 6 of 8
Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page 4 of 10

DPR MODIFIED AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No, 3:19-cv-02128-PAD

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) VV: Vv ; q r) \lo" | “ia We ms

 

was received by me on (date) a 7)

personally served the summons on the individual] at (piace) tn cue } CG Q dt n'!O

on (date) 7 / LB. [202 /) ; or

[_] I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

_] I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; Or

 

(] I returned the summons unexecuted because ; or

 

[_] Other (specify):

 

 

My feesare$ /AO.b _ for travel and $ F2D. BD for services, foratotalof$ [PJ .Ya .

I declare under penalty of perjury that this information is true.

Date: doasep oS.
- (Server's signa

Dr-G ¢ = Sones Sten
J J

Printed name and title’ )

 

“PD Bae 52 drag is PP
Server's address Oo 672. dD

Additional information regarding attempted service, etc:

 
Case 3:19-cv- - ;
@ 3:19-cv-02128-SCC Document 5 Filed 03/09/20 Page 7 of 8
Case 3:19-cv-02128-PAD Document 9-1 Filed 01/13/20 Page 1 of 10

INTAKE UROP BOA
mer mermr yy cet
ReEGcivee « ile

DPR MODIFIED AO 440 (Rev. 06/ 12) Summons in a Civil Action

UNITED STATES DISTRICT COURT ni) KAR-9° PM E33

 

 

— ——— ats __ forthe _ _ ee
District of PuerioRico 5 Dro! 7 cae _—
)
=
Dr. Luis S. Arana-Santiago 4}
Plaintiffs) )
v. Civil Action No. 3:19-cv-02128-PAD

)
)
Luis Tapia-Maldonado et al. ;
Defendant(s} )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Marisol Diaz Ocasio

Universidad de Puerto Rico - Utuado P.O. Box 2500 Utuado, PR 00641

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P, 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintifi’s attorney, whose name and address are:

Luis S. Arana-Santiago, PRO SE
P.O. Box 500, Orocovis, PR 00720

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
‘You also must file your answer or motion with the court,

MARIA ANTONGIORGL ESQ.

CLERK OF COURT
oe © Digitally signed by Rebeca Isaac
01/13/2020 /Qibee biG hy f Date nog nt3 12:44:13 -04'00'

Date:

 

Signature of Clerk or Deputy Clerk
Case 3:19-cv-02128-SCC Document5 Filed 03/09/20 Page 8 of 8

Case 3:19-cv-02128-PAD Document 2-1 Filed 01/13/20 Page 2 of 10

DPR MODIFIED AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)
Civil Action No. 3:19-cy-02128-PAD

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P, 4 @)

ifany) Hanisy Dee OCS 10.

was received by me on (date)
2, served the summofs on the individual at (place) a iy so, al eal d 2 P, e el fs

Sco ,@¢n EL ad 2). On (date) Z/ ° LL 2d20'*
€ © Summons at the in VIdUu S$ residence or usua p ace of abode wi (name)
[] Tleft th the individual’s resid I pl f abode wi

, 4 person of suitable age and discretion who resides there, .

This summons for (name of individual and title,

   

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or

 

(J I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

On. (date) ; Or
sees Soe

 

L] I returned the summons unexecuted because 5 or

 

C4 Other (specifiy):

 

 

My fees are $ /D). /\) for travel and $ 20. DY» for services, for a total of $ AZD.22 '

I declare under penalty of perjury that this information is true,

ouD3 J o/ 24 focce_ of Anttar etfs

} Server's signature

ip dege 2 San jaco Sts
yo RS i

 

 

Printed name and title ws
~~? D Box | BOO Drews RP
Server's address 00? RO .

Additional information regarding attempted service, etc:

 
